Citation Nr: 1531508	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  07-31 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder, and if so whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, and if so whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1970.  

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that in relevant part denied entitlement to service connection for hypertension and denied the Veteran's request to reopen a previously-denied claim seeking service connection for a back disorder.  Subsequently, the RO considered the claim seeking service connection for a back disorder on the merits as reflected in the Statement of the Case (SOC) and Supplemental Statements of the Case (SSOCs).

Before the Board can evaluate the merits of a previously denied claim, it must first whether a claimant has submitted new and material evidence with respect to that claim. Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  The Board has accordingly characterized the issues on appeal as "new and material evidence" issues as reflected on the title page.

The Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for July 2014, and advance notice, which was not returned as undeliverable, was sent to his last known address of record.   He failed to appear at his July 2014 hearing, and he has not submitted a motion to reschedule.  However, at some point in November 2014, the RO learned of an alternative mailing address for the Veteran.  Accordingly, the RO sent him a second notice letter informing him that "we have placed you on the list of persons wanting to appear at our office for an in-person hearing before the Board of Veterans' Appeals (BVA), for what is commonly called a 'Travel Board' hearing."  The Veteran thereafter notified the RO that he no longer desires a hearing before the Board.

The issues on appeal are discussed in the REMAND portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO initially denied the Veteran's claims of entitlement to service connection for hypertension and a back disorder in a March 1994 rating decision.  The Veteran was notified of the decision, but he did not file an appeal. 

2.  The RO again denied the Veteran's claim of entitlement to service connection for a back disorder in a March 2002 rating decision.  The Veteran was notified of the decision, but he did not file an appeal.  

3.  Evidence regarding hypertension obtained after the March 1994 rating decision includes relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim in March 1994.  

4.  Evidence regarding a back condition obtained after final rating decisions includes VA treatment records which are new and raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims of service connection for a back disorder and hypertension were previously denied in a March 1994 rating decision.  The Veteran did not file any statement indicating disagreement with the prior decision and no new and material evidence was physically or constructively received within one year of the determination.  Accordingly, the March 1994 rating decision is now final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  

In January 2002, the Veteran again filed a claim of entitlement to service connection for a back disorder.  His claim was denied in a March 2002 rating decision.  The Veteran did not file any statement indicating disagreement with the prior decision and no new and material evidence was physically or constructively received within one year of the determination.  Accordingly, the March 2002 rating decision is now final.  Id.  

Generally, a claim that has been finally denied by an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Relevant to the claimed back disorder, at the time of the prior March 2002 denial the evidence of record included the Veteran's service treatment records (STRs), plus an August 1993 VA examination, VA treatment records dated through January 2002, and statements in support of his claim.  The claim was denied "since this condition neither occurred in nor was caused by service."  

Subsequent to the March 2002 rating decision, the Veteran asserts that he injured himself in service and has experienced persistent and recurrent symptoms, such as pain, since that time.  In addition to his statement, his VA treatment records were obtained and they confirm his continued treatment for back pain.  As noted above, the regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  As such, the Board finds that the Veteran's statements of experiencing back pain on a recurrent basis since his military service relates to a previously unestablished fact necessary to substantiate the Veteran's claim.  Thus, the new evidence raises a reasonable possibility of substantiating the claim.  

Relevant to the claimed hypertension, at the time of the prior March 1994 determination the evidence included some STRs, VA treatment records, the report of an August 1993 VA examination, and statements in support of his claim.  These records show that the Veteran had elevated blood pressure readings in service.  However, as he was not diagnosed with hypertension either in service or since, the RO denied the Veteran's claim.  

Since the original claim was denied, the Veteran's complete STRs were obtained in March 1995.  These STRs are relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  Accordingly, the claim must be reconsidered pursuant to 38 C.F.R. § 3.156(c).  In addition to the STRs, his VA treatment records were obtained, and they show the Veteran was diagnosed with hypertension in 2009 and he has been receiving treatment since.  As such, the Board finds that the evidence relates to a previously unestablished fact necessary to substantiate the Veteran's claim.  Thus, the new evidence raises a reasonable possibility of substantiating the claim.  

Reopening of the claims for service connection for hypertension and for a back disorder is accordingly warranted, and the Veteran's appeal is granted to that extent.


ORDER

New and material evidence having been received, the service connection claim for a back disorder is reopened.

New and material evidence having been received, the service connection claim for hypertension is reopened.


REMAND

The Veteran seeks service connection for a low back disorder and hypertension, which he claims are the result of his military service.   

The Veteran has complained of persistent and recurrent back pain since his separation from service in 1993.  Further, he states that he has had elevated blood pressure readings during his service and since.  VA treatment records note diagnoses of hypertension and lumbar strain, as well as a diagnosis of mild osteophytosis of the lumbar spine.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  

The Board notes the Veteran was provided a VA examination in August 1993.  At that time, the examination appeared to focus on the Veteran's cervical spine and did not specifically address the lumbar spine or hypertension.  As such, VA examination is required to determine the nature and etiology of the Veteran's claimed disorder low back disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In regard to hypertension, the Veteran asserts having had hypertension since service.  A layperson is generally competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

VA treatment records to May 2013 have been associated with the claims file.  The RO should attempt to obtain all relevant currently-unassociated VA and private treatment records while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all relevant VA and private treatment records not currently associated with the claims file.   

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of and/or were contemporaneously informed of any in-service and post-service back problems or symptoms associated with hypertension.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for a VA examination to determine the etiology and onset of any low back disorder found to be present.  After a review of the claims file, to specifically include a discussion of the Veteran's statements pertaining to an in-service injury and persistent and recurrent symptoms of this disorder since service, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's current low back disability is related to his military service.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

4.  Also schedule the Veteran for a VA examination to determine the etiology and onset of his hypertension.  After a review of the claims file, to specifically include a discussion of the Veteran's statements pertaining to high blood pressure manifestations during and since service, the examiner should offer an opinion as to whether it is at least as likely as not that such had its clinical onset in service or is otherwise related to service.  

If the examiner does not find hypertension to have been manifested during service, the examiner should opine as to whether hypertension manifested within one year of the Veteran's service discharge in 1970 to the following degree of severity: diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, history of diastolic pressure predominantly 100 or more with requirement of continuous medication for control.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

5.  Then readjudicate the appeal.  If any benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


